Citation Nr: 1202022	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  11-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 5, 2009, for the award of a 100 percent rating for valvular heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1951 to December 1957.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of whether clear and unmistakable error (CUE) was committed in a prior RO decision denying a compensable rating for valvular heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


REMAND

Review of the record indicates that the Veteran receives monetary benefits from the Social Security Administration (SSA).  See, e.g., September 2009 VA treatment record.  Those records are potentially relevant to the matter on appeal; thus, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, review suggests that there are outstanding VA treatment records.  Although it appears that all obtainable VA treatment records dating up to January 1997 and from September 2009, forward, have been associated with the file, the record also suggests that the Veteran received VA treatment in the interim period.  These records are potentially relevant as they may demonstrate the existence of an informal claim or an increase in disability.  Thus, the records must be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Obtain all outstanding VA treatment records dating prior to September 17, 2009.  If the records are not available, the Veteran should be so notified. 

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



